Title: From Thomas Jefferson to Tench Coxe, 1 May 1794
From: Jefferson, Thomas
To: Coxe, Tench



Dear Sir
Monticello May 1. 1794.

Your several favors of Feb. 22. 27. and Mar. 16. which had been accumulating in Richmond during the prevalence of the small-pox in that place, were lately brought to me on the permission given the post to resume his communication. I am particularly to thank you for your  favor in forwarding the Bee. Your letters give a comfortable view of French affairs, and later events seem to confirm it. Over the foreign powers I am convinced they will triumph completely, and I cannot but hope that that triumph and the consequent disgrace of the invading tyrants is destined in the order of events to kindle the wrath of the people of Europe against those who have dared to embroil them in such wickedness, and to bring at length kings, nobles and priests to the scaffolds which they have been so long deluging with human blood. I am still warm whenever I think of these scoundrels, tho’ I do it as seldom as I can, preferring infinitely to contemplate the tranquil growth of my Lucerne and potatoes. I have so completely withdrawn myself from these spectacles of usurpation and mis-rule that I do not take a single newspaper, nor read one a month: and I feel myself infinitely the happier for it.—We are alarmed here with the apprehensions of war: and sincerely anxious that it might be avoided; but not at the expence either of our faith or honor. It seems much the general opinion here that the latter has been too much wounded not to require reparation, and to seek it even in war, if that be necessary. As to myself, I love peace, and I am anxious that we should give the world still another useful lesson, by shewing to them other modes of punishing injuries than by war, which is as much a punishment to the punisher as to the sufferer. I love therefore Mr. Clarke’s proposition of cutting off all communication with the nation which has conducted itself so atrociously. This you will say may bring on war. If it does, we will meet it like men: but it may not bring on war, and then the experiment will have been a happy one. I believe this war would be vastly more unanimously approved, than any one we ever were engaged in; because the aggressions have been so wanton and barefaced, and so unquestionably against our desire.—I am sorry Mr. Cooper and Priestley did not take a more general survey of our country before they fixed themselves. I think they might have promoted their own advantage by it, and have aided the introduction of improvement where it is more wanting.—The prospect of wheat for the ensuing year is a bad one. This is all the sort of news you can expect from me. From you I shall be glad to hear all sorts of news, and particularly any improvements in the arts applicable to husbandry or houshold manufacture. I am with very sincere affection Dear Sir your friend & servt

Th: Jefferson

